Citation Nr: 0824413	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for pseudotumor cerebri.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for patella tendonitis, 
right knee.

5. Entitlement to service connection for a low back 
disability.

6. Entitlement to a compensable initial disability rating for 
left knee, status post medial meniscus tear. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to June 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied the veteran's service 
connection claims for pseudotumor cerebri, headaches, 
tinnitus, right knee patella tendonitis, and low back pain, 
and granted the veteran's claim of entitlement to service 
connection for status post repair of a left medial meniscus 
tear, with a noncompensable (0 percent) evaluation.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
August 23, 2007.  However, the veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the veteran failed to report to the 
hearing, or any additional requests for an appeals hearing, 
the Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2007).

The issue of entitlement to service connection for patella 
tendonitis, right knee, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The evidence of record does demonstrate that the veteran 
has a current disability manifested by pseudotumor cerebri.

2. The evidence of record does not demonstrate that the 
veteran has a current disability manifested by headaches.

3. The evidence of record does not demonstrate that the 
veteran has a current disability manifested by tinnitus.

4. The evidence of record does not demonstrate that the 
veteran has a current low back disability related to service.

5. The veteran's left knee condition is not productive of 
lateral instability or recurrent subluxation, and does not 
more closely approximate limitation of left knee motion to 45 
degrees than limitation of motion to 60 degrees.


CONCLUSIONS OF LAW

1. Pseudotumor cerebri was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2. A headache disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3. Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

4. A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5. The criteria for a compensable initial disability rating 
for left knee, status post medial meniscus tear, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified her of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate her 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence she was expected 
to provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  Thereafter, she was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Statement of the Case to the 
veteran in August 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical examinations, and written 
statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim.

II. Service Connection

The veteran argues that she is entitled to service connection 
for pseudotumor cerebri, headaches, tinnitus, and low back 
pain.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A. Pseudotumor cerebri

Service medical records indicate that the veteran was 
diagnosed as having pseudotumor cerebri in August 1999.  In 
May 2000, the veteran was noted to have had pseudotumor 
cerebri since July 1999, to have been treated with Diamox and 
lumbar puncture, to be taking Diamox twice daily, and to have 
had no recurrences of neurological signs.

On VA examination in October 2003, it was noted that the 
veteran was diagnosed to have pseudotumor cerebri during her 
period of service, that she was put on fluid medicine, and 
that eventually her problems resolved.  On examination of the 
nervous system, neurological, motor status, coordination, and 
reflexes were normal, sensory system, touch, and position and 
vibration sense were normal, and cranial nerves II through 
XII were intact.  The veteran was diagnosed as having 
pseudotumor cerebri, historical diagnosis, resolved, with no 
neurologic deficit noted.

The Board finds a preponderance of the evidence to be against 
the veteran's service connection claim for pseudotumor 
cerebri.  Although this condition was noted in service, it 
was noted to have been resolved on October 2003 VA 
examination, with no noted residuals.  There is, in short, no 
medical evidence of a current pseudotumor cerebri condition.  
As the record does not reflect current disability, service 
connection for pseudotumor cerebri is not warranted.

B. Headaches

Service medical records reflect that in November 1984, the 
veteran complained of having a sore throat, stuffy nose, 
cough, and headache for two weeks, and was diagnosed as 
having an upper respiratory infection.  In November 1985, the 
veteran complained of headaches of four weeks duration with 
mild vertigo, and she was diagnosed as having possible 
vascular headaches secondary to birth control pills.  In May 
1988, the veteran was treated for complaints of nausea and 
headache, from which she was noted to have recovered in June 
1988.  An undated service medical record notes that the 
veteran complained of a slight headache following a physical 
training examination.  In January 1993, the veteran 
complained of congestion, nausea, vomiting, and headache, 
which had begun two days before, and the veteran was 
diagnosed as having viral upper respiratory infection, 
gastritis, and sinusitis.  The veteran complained of a severe 
headache of two-day duration in November 1993, and she was 
diagnosed as having possible sinusitis and allergy to 
fiberglass.  In November 1995, the veteran complained of 
headaches of a week duration, and was diagnosed as having 
probable tension headaches.

In July 1999, the veteran was noted to complain of headache 
and buzzing in the ears for six months, with her headache 
described as usually frontal with radiation to bilateral 
temporal lobes, and the veteran was diagnosed with having 
symptoms of pseudotumor cerebri.  In August 1999, the veteran 
was diagnosed as having pseudotumor cerebri.

In November 2001, the veteran complained of three weeks of 
nasal congestion with headache, and she was diagnosed as 
having acute sinusitis.  In August 2002, the veteran 
complained of headache with facial pressure, coughing and 
sneezing for three weeks duration, was noted to have been 
seen for chronic sinus infections, and was diagnosed as 
having acute sinusitis.  In September 2002, it was noted that 
the veteran was referred because of a history of chronic 
recurrent sinusitis with chronic allergic rhinitis, which had 
been going on for many years, with chronic recurring sinus 
infection, headaches in the brow area, nasal stuffiness, and 
post nasal drip.  The veteran was diagnosed as having 
allergic rhino sinusitis by history.

On October 2003 VA examination, the veteran reported that in 
1989 or 1990 she began experiencing headaches located in the 
front of her head, and that she started to have problems with 
her vision.  She was diagnosed to have pseudotumor cerebri, 
was put on a fluid medicine, and eventually the problems were 
resolved.  It was also noted that in 1999 or 2000, the 
veteran started to complain of headaches and discomfort in 
the front of the face, and was diagnosed to have sinus 
infections treated with antibiotics and decongestants.  It 
was noted that the veteran was not having any problems at the 
present time.  The veteran was diagnosed as having headaches, 
resolved.

The Board finds a preponderance of the evidence to be against 
the veteran's service connection claim for headaches.  
Although headaches associated with pseudotumor cerebri, sinus 
infections, and other acute conditions were noted in service, 
they were noted to be resolved on October 2003 VA 
examination, and there is no medical evidence of a current 
headache condition related to service.  As the record does 
not reflect current disability related to service, service 
connection for headaches is not warranted.

C. Tinnitus

Service medical records reflect that in July 1999, the 
veteran was noted to complain of headache and buzzing in the 
ears for 6 months, and the veteran was diagnosed with having 
symptoms of pseudotumor cerebri.  In August 1999, the veteran 
was diagnosed as having pseudotumor cerebri.  The veteran was 
also noted to have tinnitus present on October 1999 follow-up 
for recent diagnosis of pseudotumor cerebri.

On VA audiological examination in October 2003, the veteran 
denied having any hearing difficulties at present, but 
complained of an occasional ringing tinnitus in both ears 
that occurred after exposure to loud noises, with the date of 
onset approximately one year prior.  She reported that the 
duration of the ringing lasted from a few hours to one day.  
The veteran reported serving as an air traffic controller for 
four years in service and in Flight Line Supply for 16 years, 
that hearing protective devices were issued and used whenever 
she was exposed to loud noise, and she denied any non-
occupation noise exposure.  The VA examiner stated that the 
veteran displayed hearing sensitivity in both ears, and that 
a review of her claims folder indicated hearing sensitivity 
within normal limits on March 1983 entrance audiogram and on 
all subsequent audiograms while in the military.  Based on 
this, the VA examiner opined that it was less likely than not 
that tinnitus could be related to the veteran's military 
noise exposure.

On VA examination in October 2003, it was noted that the 
veteran was diagnosed to have pseudotumor cerebri during her 
period of service, that she was put on fluid medicine, and 
that eventually her problems resolved.

The Board finds a preponderance of the evidence to be against 
the veteran's service connection claim for tinnitus.  
Although tinnitus was noted in service from July to October 
1999, it was noted to be related to the veteran's pseudotumor 
cerebri, for which she was treated, and which was noted to 
have been resolved on October 2003 VA examination.  There is 
no other evidence of a chronic tinnitus condition in service.  
Also, the medical evidence weighs against the veteran's 
claim, as the only competent medical etiology opinion of 
record is that that it was less likely than not that tinnitus 
could be related to the veteran's military noise exposure.  
As the evidence does not reflect a current tinnitus condition 
related to service, service connection for tinnitus is not 
warranted.

D. Low back pain

Service medical records reflect that February 1997 films of 
the lumbar and thoracic spine were unremarkable.  In November 
and December 2002, the veteran complained of mid to lower 
back pain that had been increasing over three months.  It was 
noted that there was reduced range of motion in both flexion 
and extension due to pain in the lumbar spine.  The veteran 
was diagnosed as having lower back pain.  On follow-up 
examination in January 2003, the veteran reported that her 
back had not gotten any better, and complained of pain and 
numbness of the right lower extremity.  The veteran was 
diagnosed as having sciatica, rule out lumbar spine disc 
herniation.  In February 2003, the veteran complained of back 
pain due to shoveling snow, she was noted to have had 
decreased range of motion, and she was diagnosed as having 
acute lower back pain.

On October 2003 VA examination, examination of the cervical, 
thoracic and lumbar spine revealed the absence of paraspinal 
muscle spasm and deformity, and range of motion of the lumbar 
spine was normal without restrictions.  The veteran was 
diagnosed as having low back pain, resolved.

The Board finds a preponderance of the evidence to be against 
the veteran's service connection claim for low back pain.  
Although the veteran received treatment for low back pain in 
service, the condition was diagnosed as resolved on October 
2003 VA examination.  Furthermore, October 2003 examination 
of the low back was normal, and there is no other competent 
medical evidence that relates a current low back condition to 
the veteran's period of service.  As the record does not 
reflect a current low back disability related to the 
veteran's service, service connection for a low back 
disability is not warranted.

III. Increased Initial Rating

The veteran also argues that she is entitled to a compensable 
initial disability rating for her service-connected status 
post repair of the left medial meniscus tear.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In an initial claim for a higher disability rating, the 
present level of disability is of primary concern, and the 
veteran is not entitled to disability compensation for 
symptoms he experienced in service where those symptoms did 
not persist into the period for which he has been awarded 
compensation; rather, VA must consider severity of disability 
during the period for which the veteran is eligible for 
service connection.  See Moore v. Nicholson, 21 Vet. App. 
211, 215-217 (2007).

The veteran's status post repair of the left medial meniscus 
tear is currently rated by analogy under hyphenated 
Diagnostic Code (DC) 5299-5257.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 5257 for other impairment of the knee, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.  
38 C.F.R. § 4.71a, DC 5257.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

On VA examination in October 2003, musculoskeletal 
examination revealed lower extremity joints without swelling 
and deformity, and range of motion was normal and without 
restrictions.  The veteran was diagnosed as having left knee 
injury, with medial meniscus tear, status post surgery, with 
normal range of motion and no instability of the knee 
demonstrated.

April 2004 private medical treatment records indicate that 
the veteran began having left knee pain again in December 
2003, that she complained of pain with flexion and feeling of 
instability in the left knee, that she had had no cortisone 
injections, and that she described clicking and popping.  On 
examination of the left knee, there was mild medial joint 
line tenderness, no lateral joint, patellar tendon, or 
parapatellar discomfort, no effusion, full extension and 
flexion to 125 degrees.  There was noted to be crepitus, but 
no associated pain.  There was discomfort with grind or 
entrapment, and she was able to straight leg raise.  There 
was positive medial McMurray's, but no ligament laxity or 
Lachman's.  The veteran was diagnosed as having persistent 
left knee pain, status post left knee arthroscopy.  The 
treating physician recommended that the veteran wear a knee 
brace as needed for strenuous activities. 

May 2004 private magnetic resonance imaging (MRI) revealed no 
acute abnormality, chondromalacia of the medial foraminal 
condyle, and probable previous partial resection of the 
posterior medial meniscus.

May 2004 private treatment records indicate that the veteran 
reported working out with a personal trainer, but that she 
had not noticed any significant changes in her condition.  On 
examination, there was medial joint line pain, no lateral 
joint or patellar tendon discomfort, no effusion, full 
extension and flexion to 125 degrees.  The veteran was able 
to straight leg raise with good quadriceps and hamstring 
strength, and there was no ligament laxity or Lachman's.  It 
was noted that the veteran received a cortisone injection. 

July 2004 private treatment records indicate that the veteran 
reported that the cortisone shot worked well until a couple 
of days prior, when she was squatting, and that was now 
starting to get persistent medial joint pain.  It was noted 
that the veteran still had medial joint tenderness, range of 
motion was 0 to 125 degrees, and that there was no ligament 
laxity or Lachman's.  August 2004 private treatment records 
noted that physical examination of the veteran's knee was 
unchanged.

After reviewing the record, the Board finds that the 
veteran's left knee, status post medial meniscus tear, does 
not more closely approximate the criteria for a 10 percent 
disability rating under DC 5257, or any other diagnostic 
code, than those for a noncompensable rating.

The medical record consistently reflects no laxity or 
instability of the left knee.  As no lateral instability or 
recurrent subluxation has been shown, an initial compensable 
rating under DC 5257 is not warranted.

Also, the veteran has consistently been noted to have no 
limitation of left knee extension, and flexion has been noted 
to be either normal or to 125 degrees.  The Board notes that 
the veteran has complained of persistent left knee pain.  
However, even considering any additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
other such factors not contemplated in the relevant rating 
criteria, the veteran's left knee condition does not more 
closely approximate limitation of left knee motion to 45 
degrees than limitation of motion to 60 degrees.  Thus, an 
initial compensable disability rating under either DC 5260 or 
DC 5261 is not warranted.

Accordingly, an initial compensable disability rating for 
left knee, status post medial meniscus tear, is not 
warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.


ORDER

1. Entitlement to service connection for pseudotumor cerebri 
is denied.

2. Entitlement to service connection for headaches is denied.

3. Entitlement to service connection for tinnitus is denied.

4. Entitlement to service connection for low back condition 
is denied.

5. Entitlement to a compensable initial disability rating for 
left knee, status post medial meniscus tear, is denied.









REMAND

The veteran's claim of service connection for right knee 
patella tendonitis must be remanded.

Service medical records indicate that the veteran was treated 
for bilateral knee pain, with a diagnosis of bilateral knee 
strain from June 2001 to August 2001.

On October 2003 VA examination, it was noted that she had 
injured her right knee in 1990 as a result o a sports injury, 
that the knee was immobilized, and that she was given pain 
medications.  It was also noted that the pain was eventually 
resolved without the need for operations, that the veteran 
was treated with physical therapy for one month, and that she 
could fully use her leg without any restrictions.  The 
veteran was diagnosed as having soft tissue injury of the 
right knee, resolved.

However, the veteran submitted a July 2004 private MR) report 
of her right knee.  The report indicated a clinical history 
of a sports related history, and that she had clicking, 
grinding, and pain.  The MRI revealed that there was probably 
a small nondisplaced tear at the body of the medial meniscus, 
a small joint effusion was present, there was slight edema of 
the anterior subcutaneous fat, and slight degenerative change 
of the knee was noted.

As the record indicates in-service treatment for the right 
knee, and evidence of a current right knee condition that 
might be related to an in-service injury, the instant case 
should be remanded for another VA examination of the 
veteran's right knee to determine whether there is a current 
right knee disability related to service, in light of the 
July 2004 MRI report.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current right knee disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, including service 
medical records and the July 2004 MRI 
report, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
right knee disorder, and (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


